COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  SEBRA GONZALEZ,                                              No. 08-19-00116-CV
                                                §
                        Appellant,                                 Appeal from
                                                §
  v.                                                            383rd District Court
                                                §
  MARCO GONZALEZ,                                            of El Paso County, Texas
                                                §
                        Appellee.                             (TC # 2016DCM1045)
                                                §

                                MEMORANDUM OPINION

       The parties have filed a joint motion to dismiss the appeal because they have settled the

dispute between them. See TEX.R.APP.P. 42.1(a)(2). We grant the motion and dismiss the appeal.

All other pending motions are denied as moot. Pursuant to the parties’ agreement, costs of the

appeal are taxed against the party incurring same. TEX.R.APP.P. 42.1(d).


August 14, 2019
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.